Citation Nr: 1601418	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  09-14 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The case was previously before the Board in March 2013 when it was remanded for additional development.


FINDING OF FACT

The evidence does not establish that the Veteran has an acquired psychiatric disorder related to service, including the reported stressor events therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided in January 2008 prior to the initial decision in this matter. 

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Relevant VA and private treatment records have been obtained and associated with the claims file.  Records regarding an application for Social Security Administration benefits have been obtained and associated with the claims file.  The Veteran was afforded a VA medical examination in June 2013.

Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For certain chronic disorders, to include psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The law provides that "[i]f the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2).

Where, however, VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  

Service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric disability.  Upon examination at separation from service in April 1978, the Veteran was noted to be normal under psychiatric.

Upon VA examination in July 1980 the Veteran was not noted to have any psychiatric disability.  

In March 1992 the Veteran was admitted for treatment for cocaine, alcohol and cannabis dependence.  The Veteran reported that he had previous treatment at the Norfolk Community Hospital in 1988 and that he continued sobriety for three months.  

In November 2000 the impression was rule out depression.  Thereafter, in December 2000 the Veteran was noted to be diagnosed with depression.   

In February 2001 the Veteran was diagnosed with alcohol dependence, cocaine dependence, cannabis abuse, and major depressive disorder, single.  The Veteran reported that he had been depressed ever since he was diagnosed with hepatitis C.  

In March 2001, April 2001, June 2001, and September 2001, the Veteran was diagnosed with major depressive disorder, single, stable, alcohol and cocaine in early remission, cannabis in sustained full remission, personality disorder, and hepatitis C.  

In June 2001 the Veteran reported that a few years after discharge from the Army he had a hard time sleeping at night.  He woke up at all times of the night and could not get back to sleep.  He would break out in a sweat.  He felt detached from other people.  He lost the ability to become interested in enjoying activities and had difficulty concentrating and completing tasks.  If someone came into the room when he was asleep he would jump up immediately out of the bed.  He had to sit with his back to the wall even if he has to sit on the floor.  He described stressors of being woken up by his drill Sergeant three to four times a night for no reason and being called all kinds of names.  During basic training during a run exercise if someone would be having trouble with keeping up, they would leave them out there in no man's land in the woods.  He recalled a night exercise with live rounds where there was a command to move the tanks to a new location, although he was sleeping no more than ten feet away from that location.  The tanks were in blackout drive and they were lucky to get out of the way.  He reported that getting into fights made him feel better and he could not stop until someone got hurt.  He also recalled that he had an aggressive outburst to hurt a Sergeant because he was doing his job running communications lines and was told that it was not the way the Sergeant wanted the lines run.  

In July 2001 the Veteran was diagnosed with major depressive disorder, single, stable, alcohol and cocaine in early remission, cannabis in sustained full remission, personality disorder, and hepatitis C.  He reported that he was stressed out about his hepatitis C.

In April 2002 the Veteran was diagnosed with alcohol dependence, cocaine dependence, nicotine dependence, and major depressive disorder by history.

In April 2002 the Veteran reported that a there was an exercise in service when everyone had live rounds and a person had an "outbreak" and started shooting in the air.  He indicated that someone was injured.

The Veteran was diagnosed with PTSD in August 2002 based upon the stressors of a soldier firing rounds off in the barracks and almost being run down by a tank that had been ordered to move while he slept close to the tank.

Subsequent VA treatment records include diagnoses of PTSD and depressive disorder.  

In February 2008 the Veteran reported the same stressor of almost being run down by a tank.  He elaborated his other stressor indicating that a person in his platoon went on a shooting rampage in the barracks and that he was told to keep quiet about the incident.  

In May 2008 the Veteran stated that the incident with the tank occurred in August 1977 in Hanau, Germany with the 2 Battalion, 75th Field Artillery Unit.  The incident of shooting was reported to have occurred in November 1975 at Fort Jackson, South Carolina.

A May 2008 psychological evaluation in regard to a claim for SSA benefits indicates that the Veteran's depressive disorder was more appropriately diagnosed as alcohol induced mood disorder.  The provider indicated that the Veteran's reported symptoms of chronic nightmares and intrusive thoughts related to his military experience, as well as avoidance of thoughts or conversations about his experiences, diminished recall and anhedonia, were consistent with PTSD as per his records.  

In July 2008 a formal memorandum was prepared indicating that the Veteran was no longer with the unit in which the reported shooting incident occurred at the time he claimed that it happened.

Pursuant to the Board remand, the Veteran was afforded a VA medical examination in June 2013.  Initially the examiner noted a deferred diagnosis on the Axis I.  The examiner discussed the Veteran's history and indicated that the Veteran's in service stressors were not in relation to being in danger.  The examiner found that the stressors identified did not reflect fear of hostile military or terrorist activity.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner noted that the Veteran was likely experiencing some degree of psychiatric distress.  However, negative distortion/impression management was to such an extent as to preclude any reliable conclusions to be drawn with respect to such.  The Veteran's results to tests were skewed in the direction of invalidity; he presented with more severe symptoms than would be expected given his history.  The symptoms reported were atypical in presentation and onset.  Data indicated that the Veteran was not responding in an open and forthright manner.  The Veteran reported symptoms that were inconsistent with immediately observable behaviors.  He reported extremely severe symptoms and highly atypical hallucinations that are not typically found amongst individuals with known mental illness.  He also reported unusual and rare combinations of symptoms that are not associated with known patterns of presentation in mental illness.  Results of another test indicated a presence of a distorted response style in multiple areas.  Although the Veteran was cooperative and superficially presented as motivated to perform well, multiple screening measures and behavioral observations suggested invalid results, and additional corroborating information is desirable.  It remained unclear to what degree the Veteran experienced psychiatric dysfunction and his response style prevented the determination of an appropriate diagnosis with any sort of scientific certainty/reliability.

Thereafter, the examiner found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Secondary to impression management, the examiner could not reliably offer any diagnosis at the time.  The examiner did not diagnose PTSD because the Veteran failed to report symptoms sufficient to meet the diagnosis.  Although reporting traumas and reexperiencing, he did not report sufficient symptoms of avoidance or over-arousal.  His agitation and avoidant behaviors are secondary to sources other than the three traumas described.  In addition, the examiner indicated that none of the stressors identified were indicated to be corroborated in the claims file and the examiner was instructed to only consider verified stressors.  Lastly, the examiner found the Veteran to be an unreliable historian.   

In February 2014 a private provider noted that the Veteran was a Vietnam Veteran with war related trauma - in line of fire.  The Veteran was diagnosed with PTSD by history and rule out depressive disorder.  

Based on a review of the complete record, the Board finds that entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric disorder and upon examination at separation from service normal was noted for psychiatric.  

Subsequent to service the Veteran was treated for alcohol and substance abuse and dependence.  Thereafter, in December 2000 the Veteran was diagnosed with depression.  Treatment notes indicate that the Veteran reported being depressed due to his diagnosis of hepatitis C.  In another treatment note the Veteran's depressive disorder was noted to be better diagnosed as alcohol induced mood disorder.

The Veteran was diagnosed with PTSD in August 2002 based upon stressors of an individual firing a weapon in the air and being almost run down by a tank.  Attempts to verify these stressors were unsuccessful.  Thus the VA treatment records that identify a diagnosis of PTSD based upon these stressors have little probative weight.  Examination in June 2013 revealed no diagnosis due to indication on testing that the Veteran's reporting style produced invalid results.  The Veteran was inconsistent and was considered to be an unreliable historian by the examiner.  That examination included a review of the complete record and diagnostic testing.  It is acknowledged that a private opinion was obtained in February 2014 identifying a diagnosis of PTSD.  However, this diagnosis is based, in part, on an indication that the Veteran was a Vietnam Veteran with war related trauma identified as in the line of fire.  The service records do not reveal any combat action and, therefore, the February 2014 medical opinion holds little probative weight.  As the preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder, to include PTSD and major depressive disorder, related to his active service, service connection is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


